      Case 1:20-cr-00007-PLM ECF No. 214 filed 06/04/20 PageID.626 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN



 UNITED STATES OF AMERICA,

          Plaintiff,
                                                                      Hon. Paul L. Maloney
 v.
                                                                      Case No. 1:20-cr-00007
 ANDREW ROLANDO BRAVO,

          Defendant.
 ________________________________/

                            REPORT AND RECOMMENDATION

         Pursuant to W.D.Mich. LCrR. 11.1, I conducted a plea hearing in the captioned case on

June 4, 2020, after receiving the written consent of defendant and all counsel. At the hearing,

defendant Andrew Rolando Bravo entered a plea of guilty to Count One of the Superseding

Indictment in exchange for the undertakings made by the government in the written plea

agreement. In Count One of the Superseding Indictment, defendant is charged with conspiracy to

manufacture, distribute, and possess with intent to distribute controlled substances in violation of

21 U.S.C. § 846, 841(a)(1), 841(b)(1)(A)(viii) 841(b)(1)(B)(vii) and 841(b)(1)(C). On the basis

of the record made at the hearing, I find that defendant is fully capable and competent to enter an

informed plea; that the plea is made knowingly and with full understanding of each of the rights

waived by defendant; that it is made voluntarily and free from any force, threats, or promises, apart

from the promises in the plea agreement; that the defendant understands the nature of the charge

and penalties provided by law; and that the plea has a sufficient basis in fact.

         I therefore recommend that defendant's plea of guilty to Count One of the Superseding

Indictment be accepted, that the court adjudicate defendant guilty, and that the written plea
   Case 1:20-cr-00007-PLM ECF No. 214 filed 06/04/20 PageID.627 Page 2 of 2



agreement be considered for acceptance at the time of sentencing. Acceptance of the plea,

adjudication of guilt, acceptance of the plea agreement, and imposition of sentence are specifically

reserved for the district judge.

Dated: June 4, 2020                                           /s/ Sally J. Berens
                                                             SALLY J. BERENS
                                                             U.S. Magistrate Judge


       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 2
